     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ---------------------------------------------------------- X
                                                                :
      UNITED STATES OF AMERICA,                                 :
                                                                : MEMORANDUM DECISION AND
                            - against -                         : ORDER
                                                                :
      ANTHONY CHRISTOPHER                                       : 18-cr-671 (BMC)
      MENDONCA,                                                 :
                                                                :
                                          Defendant.            :
                                                                :
     ---------------------------------------------------------- X


     COGAN, District Judge.

             Defendant Anthony Christopher Mendonca was convicted of possession of child

     pornography. Before the Court is defendant’s motion for a judgment of acquittal, or in the

     alternative, a new trial. For the reasons stated below, defendant’s motions are denied.

             An indictment returned on December 17, 2018 charged defendant with one count of

     possession of child pornography. 1 After jury selection on June 7, 2021, the government

     presented its case-in-chief over the course of two days of trial. At the close of the government’s

     case, defendant made a Rule 29 motion, which the Court denied on the record. The defendant

     did not present a case and the Court submitted the case to the jury on the afternoon of June 9.

     That same day, the jury returned a verdict of guilty.

I.       Motion for a Judgment of Acquittal

             Defendant moves for acquittal contending that the evidence submitted for trial was

     insufficient to establish beyond a reasonable doubt the elements of the offense charged against

     him. Under Rule 29(c), “[i]f the jury has returned a guilty verdict, the court may set aside the


     1
       The Court granted the government’s request to amend the indictment to correct a misnomer on May 19, 2021, and
     the amended indictment was filed on June 9, 2021.
verdict and enter an acquittal.” Fed. R. Crim. P. 29(c). “When a defendant moves for a

judgment of acquittal, the Court must determine whether upon the evidence, giving full play to

the right of the jury to determine credibility, weigh the evidence, and draw justifiable inferences

of fact, a reasonable mind might fairly conclude guilt beyond a reasonable doubt.” United States

v. Mariani, 725 F.2d 862, 865 (2d Cir. 1984). “A reasonable mind must be able to conclude guilt

on each and every element of the charged offense.” Id. “However, all reasonable inferences are

to be resolved in favor of the prosecution and the trial court is required to view the evidence in

the light most favorable to the Government with respect to each element of the offense.” Id.

(internal quotation marks omitted). “The evidence is to be viewed not in isolation but in

conjunction.” Id. (internal quotation marks omitted). Thus, a convicted defendant “bears a

heavy burden” when challenging the sufficiency of the evidence. United States v. Martoma, 894

F.3d 64, 72 (2d Cir. 2017) (internal quotation marks omitted).

       In order to prove that the defendant possessed child pornography under 18 U.S.C. §

2252(a)(4)(B), the government must prove that the defendant (1) knowingly possessed material

containing one or more visual depictions; (2) that the visual depiction had been transported using

any means or facility of interstate or foreign commerce or in or affecting interstate or foreign

commerce, or that the visual depiction was produced using materials that had been transported in

interstate or foreign commerce; (3) that the production of the visual depiction involved a minor

engaging in sexually explicit conduct and portrayed such conduct; and (4) that the defendant

knew that the production of the visual depiction involved a minor engaging in sexually explicit

conduct and that the visual depiction portrayed such conduct.

       Here, there was more than sufficient evidence from which a reasonable juror could find

beyond a reasonable doubt that defendant knowingly possessed child pornography. First, there



                                                 2
was no dispute that the material contained on the hard drive recovered from defendant’s home

constituted child pornography. The government published a sample of those images and videos

to the jury, and the jurors could reasonably conclude that the production of those materials

involved a minor engaging in sexually explicit conduct. The government also presented

testimony from agents who investigated the production of certain videos found on the hard drive

and who testified that the minors depicted in those videos were real children.

        Second, the jury could reasonably conclude that the interstate commerce nexus was met.

The parties stipulated that the hard drive on which the child pornography was stored was made

outside New York State, and that stipulation satisfies this element under Second Circuit

precedent. See United States v. Boles, 914 F.3d 95, 107 (2d Cir. 2019) (“[T]here is sufficient

evidence to support conviction for possession of child pornography where a defendant possessed

images of child pornography on computer equipment manufactured outside this country.”). 2

        Third, a juror could reasonably conclude that defendant knowingly possessed child

pornography. The jury was entitled to credit the defendant’s voluntary confession that he

downloaded and viewed videos and images of child pornography; he downloaded such material

for approximately two years; he believed the victims in those images were mostly girls between

six to ten years old; and he knew that the videos involved “something bad” done to the children.

The jury heard sufficient evidence to discredit defendant’s theory that his inculpatory statements


2
  Even if the stipulation were not sufficient, the government presented evidence from which a reasonable juror could
conclude that the depictions were transmitted by means of the internet and traveled in interstate or foreign
commerce. This evidence included defendant’s admission to downloading child pornography files from other
individuals through an online website called Newshosting. See, e.g., United States v. Skvarla, 673 F. App’x 111,
113 (2d Cir. 2016) (downloading child pornography from internet sufficient to establish jurisdictional requirement).
The government also presented evidence that the child pornography videos found on the hard drive had traveled
between state lines: two Special Agents testified that certain videos recovered from the hard drive and published to
the jury were recorded outside of New York State and uploaded onto the internet for distribution and downloading,
and another Agent testified that those videos were found on the hard drive at defendant’s house in Brooklyn, New
York. See United States v. Lynn, 636 F.3d 1127, 1133-36 (9th Cir. 2011) (production of child pornography in
another state suffices for a juror to find the interstate commerce element met).

                                                         3
      were coerced, including that defendant was read his Miranda rights and waived them; was not

      physically restrained; was offered food and water at multiple times; and permitted officers to

      assume his online identity and account with Newshosting. The jury saw evidence of one

      detective’s confrontational approach to the interview – raising his voice, swearing at defendant,

      and questioning whether defendant had committed rape – as well as defendant’s calm responses

      to that detective, and was entitled to conclude that defendant’s statements were not coerced and

      credit the assertions he made.

             The government also presented evidence that files matching the names of child

      pornography depictions on the hard drive had been recently opened up on defendant’s computer

      in the days leading up to the search of his home. With this evidence, the jury could reasonably

      infer that defendant possessed the hard drive and had knowledge of its contents and discredit the

      competing theory that the hard drive belonged to another person and defendant had no

      knowledge of what it contained. Further, the jury viewed a representative sample of depictions

      and could conclude that any reasonable person who viewed the images would know that the

      depictions constituted child pornography.

             Because the government presented sufficient evidence from which the jury could find

      defendant’s guilt as to each element, defendant’s motion for a judgment of acquittal is denied.

II.      Motion for a New Trial

             Federal Rule of Criminal Procedure 33(a) provides that, “[u]pon the defendant’s motion,

      the court may vacate any judgment and grant a new trial if the interest of justice so requires.”

      Unlike the strict confines within which a court must examine a defendant’s Rule 29 motion for a

      judgment of acquittal, a court has “broad discretion in ruling on a new trial motion.” United

      States v. Canova, 412 F.3d 331, 348 (2d Cir. 2005) (internal quotation marks omitted). “In



                                                       4
considering whether to grant a new trial, a district court may itself weigh the evidence and the

credibility of witnesses, but in doing so, it must be careful not to usurp the role of the jury.” Id.

at 348-49. “The ultimate test is whether letting a guilty verdict stand would be a manifest

injustice . . . . There must be a real concern that an innocent person may have been convicted.”

Id. at 349 (internal quotation marks omitted). “The trial court must be satisfied that competent,

satisfactory and sufficient evidence in the record supports the jury verdict.” United States v.

Ferguson, 246 F.3d 129, 134 (2d Cir. 2001) (internal quotation marks omitted).

       For substantially the same reasons as described above, a new trial is not warranted.

Defendant’s inculpatory statements were corroborated by computer forensic evidence, and this

direct and circumstantial evidence was sufficient to prove that defendant knowingly possessed

child pornography. Sufficient evidence was also presented to satisfy the interstate commerce

element. The government thus presented competent, credible, and sufficient evidence supporting

defendant’s guilt beyond a reasonable doubt.

       Defendant’s motion for a new trial is denied.

SO ORDERED.
                                               Digitally signed by
                                               Brian M. Cogan
                                               ______________________________________
                                                                  U.S.D.J.

Dated: Brooklyn, New York
       July 9, 2021




                                                  5
